Citation Nr: 9901192	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-02 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for manic depressive 
disorder, evaluated as 10 percent disabling prior to March 1, 
1993 and at 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from February 1969 to November 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veterans claim of entitlement to an 
increased evaluation for a manic depressive disorder.

Review of the veterans claims file reveals that the veteran 
requested a travel board hearing when he submitted his 
substantive appeal in January 1994.  In correspondence dated 
in October 1998, the RO notified the veteran that a personal 
hearing before the travel board had been scheduled for 
December 3, 1998.  The RO also informed the veteran that 
under current regulations, a request for a change in the 
hearing date could be made up to two weeks prior to the 
scheduled date.  See 38 C.F.R. § 20.704 (1998).  On November 
23, 1998, 11 days prior to his scheduled hearing, as date 
stamped, the RO received the veterans request for a 
rescheduled hearing.  Subsequently, the veteran did not 
appear at his hearing, as originally scheduled for December 
3, 1998.


REMAND

Service connection for schizophrenic reaction, paranoid type, 
was granted in a February 1971 rating decision, and a 50 
percent evaluation was assigned.  In a September 1974 rating 
decision, the RO reclassified the veterans service-connected 
disability as manic depression and continued the prior 50 
percent evaluation.  In a May 1987 rating decision, the RO 
reduced the veterans disability rating to 30 percent, 
effective August 1987.  The veteran filed a notice of 
disagreement as to that action, and subsequent to a periodic 
VA examination, the RO further reduced the veterans 
disability rating to 10 percent, in a July 1989 rating 
decision.  In September 1991, the RO received the veterans 
claim for an increased evaluation, which it initially denied 
in a November 1993 rating decision.  The veteran then 
appealed.  Subsequent to the veterans appeal, the RO, in an 
April 1994 rating decision, increased the veterans 
disability rating to 50 percent, effective from March 1, 
1993.  This disability rating remains in effect and is the 
subject of this appeal, as the veteran has not indicated his 
satisfaction with the evaluation assigned.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
manic depressive disorder, in 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9432; see 61 Fed. Reg. 52, 695 (October 8, 
1996).  In this instance, the RO received the veterans claim 
for an increased evaluation in September 1991 and increased 
his disability rating to 50 percent in April 1994.

When a law or regulation changes during the pendency of an 
appeal, the criteria most favorable to the veteran apply, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As such, the 
veteran should be evaluated under both sets of criteria, with 
the more advantageous one utilized.  Id.  In this instance, 
the RO has not evaluated the veterans manic depressive 
disorder under the revised regulatory schedule referable to 
mental disorders.  The RO must be allowed such an opportunity 
before review by the Board.  

In addition, there are no treatment records for the veteran 
since 1993.  There is on file a report from a treating 
physician, dated in May 1998, in which it is reported that 
the veteran is receiving Social Security due to his mental 
disorder.  On the examination for the VA in July 1998, it was 
noted that he had not worked in 10 years.   

Therefore, in light of the above and pursuant to VAs duty to 
assist the veteran in the development of facts pertinent to 
his claim, the issue of entitlement to an increased 
evaluation for manic depressive disorder, currently evaluated 
at 50 percent, will not be decided pending a REMAND for the 
following action:

1.  The RO should obtain any treatment 
records identified by the veteran for his 
psychiatric disorder since 1994.  

2.  The RO should obtain a copy of the 
determination by the Social Security 
Administration with regard to the 
veterans ability to work.  All 
examinations and supporting medical 
evidence for the determination should 
also be obtained, if possible.  

3.  The RO should review the veterans 
claim and all pertinent law, considering 
both the rating criteria for the 
evaluation of his manic depressive 
disorder in effect prior to and beginning 
on November 7, 1996, applying whichever 
criteria are more favorable to the 
veteran.  Karnas 1 Vet. App. at 313.  If 
the veterans claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include any 
additional pertinent law, regulations, 
and revised criteria and a full 
discussion of action taken on the 
veterans claim and the reasons and bases 
for such action, including the choice of 
schedular criteria more advantageous to 
the veteran.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to 

provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
